QUESTIONS: 1. What constitutes a bingo game as contemplated by s. 849.093, F. S.? 2. May two or more prizes be awarded during a call on the same bingo card when the total of the prizes exceeds $25?
SUMMARY: A bingo game, for the purposes of s. 849.093(5), F. S., begins when the players receive bingo cards and ends with a player being the first to cover all numbers in a vertical, horizontal, or diagonal row on his card. Therefore, additional prizes may not be awarded during a call on the same bingo card when the total of the prizes exceeds $25. AS TO QUESTIONS 1 AND 2: As your questions are interrelated, they will be answered together. Bingo has been recognized as gambling and hence within the purview of Ch. 849, F. S., which generally makes gambling in its various forms illegal. Creash v. State, 179 So. 149 (Fla. 1938). Section 849.093, enacted in 1967, removes bingo from the entire chapter (Ch. 849) provided the bingo is conducted by certain nonprofit or veterans' organizations within certain statutorily defined limits. Perlman v. State, 269 So.2d 385 (4 D.C.A. Fla., 1972), Greater Loretta Imp. Assoc. v. State ex rel. Boone, 234 So.2d 665, 668 (Fla. 1970). The provisions of s. 849.093 stipulate among other things that no jackpot awarded shall exceed the value of $100 in actual money or its equivalent; that there shall be no more than one jackpot in any one night, s. 849.093(4); and that "there shall be only one prize or jackpot on any one day of play of $100. All other game prizes shall not exceed $25." (Emphasis supplied.) Section 849.093(5). Section 849.093, F. S., contains no definition as to what constitutes a bingo "game" for purposes of that section. Webster's Third International Dictionary defines bingo as "a game resembling lotto or keno, the card used being a grid on which five numbers that are covered in a row in any direction constitute a win, the center square being counted as an already drawn number." Additionally, in Greater Loretta Imp. Assoc. v. State ex rel. Boone, supra, the Florida Supreme Court stated that bingo resembled keno, and defined keno as . . . a game which stops and a player wins when he has five numbers in a row on a card purchased by him corresponding with numbers on balls, drawn from a globe, or other receptacle. . . . 38 C.J.S., Gaming s. 1, pp. 40, 41. (Emphasis supplied.) Moreover, it has also been recognized that bingo is one of a class of games in which "the winner is the one who first covers the required number of figures in a row on his card, the figures to be so covered being determined in a variety of ways." (Emphasis supplied.) 38 C.J.S. Gaming s. 1, p. 43. See also Annot. 135 A.L.R. 175.
In light of the aforementioned authorities, it is my opinion that a bingo "game" begins with all the players receiving cards and ends when a player covers all numbers in a vertical, horizontal, or diagonal row on his card. This player is the winner and may receive a game prize of up to $25 in accordance with s. 849.093(5), F. S. Thus, there can be only one winner with each card in each game. In order to begin a new game, the players must receive new cards. I therefore conclude that two or more prizes may not be awarded during a call on the same card when the total of the prizes exceeds $25.